JUDGE ROBERTSON
delivered the opinion of the court.
The appellant, claiming exoneration as surety because, although his son told the appellee that his father “wanted him to sue,” and that written notice would be given if he should require it, he said he would sue, yet failed to do so, now complains of the judgment against him for the amount of the note.
To adjudge the exoneration of a surety on such facts would frustrate the wise policy of the statutory requisition of notice in writing. There was no express and certain aeeeptance of the son’s suggestion as a formal notice to sue, or as a substitute of an explicit and peremptory notice in writing, as in the case of Hamblin v. McCallister, 4 Bush, 418.
Judgment affirmed.